                  Case 1:20-cr-00030-ERK Document 6 Filed 01/24/20 Page 1 of 1 PageID #: 20
      V.CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT APPOINTED COUNSEL(Rev. 5/99)
    1. CIR./D1ST./DIV. CODE            "     PERSON REPRESENTED
                  EDNY                             IVAN REYES AR7.ATE
                                                                                                                                 VOUCHER NUMBER
       MAG. DKT./DEF. NUMBER                         4. DIST. DKT./DEF. NUMBER                     5. APPEALS DKT./DEF. NUMBER                        6. OTHER DKT. NUMBER
                                                                   20 CR 30(ERK)
    7. IN CASE/MATTER OF (Case Name)                 8. PAYMENT CATEGORY                           9. TYPE PERSON REPRESENTED                         10. REPRESENTATION TYPE
                                                     X Felony                □ Petty Offense      X Adult Defendant                □ Appellant
       USA vs. Reyes Arzate                                                                                                                               (See Imlrtictiom)
                                                     □ Misdemeanor            o Other             D Juvenile Defendant             p Appellee
        OFFENSEtS) CHARGED (Cite U.S. Code. T.tle & Section) Ifmore than one offense, list (up to five) major offenses charged, according to sLnrv ofoffense.
                                                        Appeal                                                                                            CC
                                                                                                     Other



                                                          18 use 3238


                                                                                                       COURT ORDER
                                                                                                        O Appointing Counsel                          □ c Co-Counsel
        Mark S. DeMarco                                                                               □ F Subs For Federal Defender                   □ R Subs For Retained Attomev
        3867 East Tremont Avenue                                                                      □ P Subs For Panel Attomev                      □ Y Standbv Counsel
       Bronx NY 10465
                                                                                                   Prior Attorney's Name:
       718-239-7070
                                                                                                      Appointment Dates:
       Telephone Number:                                                                             □ Because the above-named person represented has testified under oath or has otherwise
                                                                                                  satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does not
   14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                              waive counsel, and because the interests of justice so require, the attorney whose
                                                                                                  name appears m Item 12 is appointed to represent this person in this case, OR
                                                                                                     □ Other (See Im^clions)

                                                                                                          S/ Cheryl L. Pollak
                                                                                                                   Signature^f Presiding Jiraicial             By Order of the Court

                                                                                                                                                                       1/24/2020
                                                                                                                    Date of Order                                 Nunc Pro Tune Date
                                                                                                  Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                  appointment.         a     YES      □ NO
                           ( LAIM l OR SKRVICES AM) KMM ASKS
                                                                                                                                           FOR COURT I SE ONLY
        CATEGORIES (AUach itemizalion of services with dates)                    HOURS                  TOTAL                MATH/TECH.              MATH/TECH.
                                                                                CLAIMED                AMOUNT                 ADJUSTED                                      ADDITIONAL
                                                                                                                                                     ADJUSTED
                                                                                                      CLAIMED                     HOURS                                      REVIEW
       a. Arraignment and/or Plea                                                                                                                    AMOUNT
       b. Bail and Detention Hearings
       C- Motion Hearings
       d. Trial
         Sentencine Hearinirs
       f Revocation Hearings
       fi. Appeals Court
       h. Other (Specify on additional sheets.
       (RATE PER HOUR = S
                                                            TOTALS:
       a. Interviews and Conferences
      b. Obtaining and reviewing records
      c. Legal research and brief writing
      d. Travel time
      e. Investigative and other work (Specify on additional sheets)
      (RATE PER HOUR =
                                                           TOTALS:
      Travel Expenses (iod^ins, parking, meals, mileage, etc)
      Other Expenses (other than expert, transcripts, etc.)
 GRAND TOTALS ("CLAIMED AND ADJUSTED);
 19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                 20. APPOINTMENT TERMINATION DATE                           21. CASE DISPOSITION
    FROM:                                                                                           tFriTHER THAN rASF PriA/IPl PTIflN
22. CLAIM STATUS                □ Final Payment               □ Interim Payment Number
    Have you previously applied to the court for compensation and/or reimbursement for this p YES         ^"Ijo"            if   □ Supplemental Payment

    OtherthanfromtheCourt, haveyou, ortoyourknowIedeehasanvoneoNA
    representation? □ YES □ NO             If yes, give details on additional sheetsa        ,r                            If yes, were you paid? □ YES
                                                                                                                 crtything of                                    oNO
                                                                                                                              value) from any other source in connection with this
     swear or affirm the truth or correctness of the above statements.
    Signature of Attorney
                                                                                                                                    Date

                                                  APPROV ED FOR PAYMENT —
23. IN COURT COMP.                  24. OUT OF COURT COMP. 25. TRAVEL EXPENSES COURT USE ONLY
                                                                                                     26. OTHER EXPENSES                       27. TOTAL AMT. APPR./CERT.
                                  )1NG JUDICIAL OFFICER
                                                                                                     DATE                                    28a. JUDGE/MAG. JUDGE CODE
29. IN COURT COMP.                 30. OUT OF COURT COMP.              31. travel EXPENSES          32. OTHER EXPENSES                       33. TOTAL AMT. APPROVED
                 ...         JUUUU, puuKi Ut- APPEALS (OR DELEGATE) Payment anoroved '
  in excess ofthe statutory threshold amount.                                                       DATE
                                                                                                                                             34a. JUDGE CODE
